Exhibit 10.23


Kemper Corporation 2011 Omnibus Equity Plan






TIME-VESTED RESTRICTED STOCK AWARD AGREEMENT






This TIME-VESTED RESTRICTED STOCK AWARD AGREEMENT (“Agreement”) is made as of
this ______ day of ___________, ____ (“Grant Date”) between KEMPER CORPORATION,
a Delaware corporation (the “Company”), and «name» (the “Restricted
Stockholder”) for an award of restricted stock consisting of an aggregate of
«shares» («number») shares of restricted stock.




SIGNATURES


As of the date set forth above, the parties have executed this Agreement:




KEMPER CORPORATION         RESTRICTED STOCKHOLDER




By: ________________________    _____________________________
«Authorized Officer»                «Name»




By his or her signature below, the spouse of the Restricted Stockholder agrees
to be bound by all of the terms and conditions of the foregoing Restricted Stock
Agreement.




_____________________________


_____________________________
Print Name
.


RECITALS
        
A.    The Board of Directors and Shareholders of the Company have adopted the
Kemper Corporation 2011 Omnibus Equity Plan (the “Plan”).


B.    The Plan is administered by the Compensation Committee of the Company’s
Board of Directors (the “Committee”).


C.    The Plan provides for the granting to selected employees and other persons
furnishing services to the Company or any subsidiary or affiliate of the
Company, as the


--------------------------------------------------------------------------------


Committee may from time to time determine, of restricted stock which shall be
shares of the Company’s Common Stock (the “Shares”).


D.    Pursuant to the Plan, the Committee has determined that it is to the
advantage and best interest of the Company and its shareholders to grant an
award of restricted stock to the Restricted Stockholder covering «shares»
(«number») Shares of restricted stock as an inducement to remain in the service
of the Company and as an incentive for increased effort during such service, and
has approved the execution of this Agreement between the Company and the
Restricted Stockholder.


NOW, THEREFORE, the parties hereto agree as follows:


1.    Grant. The Company grants to the Restricted Stockholder an award of
restricted stock on the terms and conditions hereinafter set forth, consisting
of the aggregate number of Shares of restricted stock set forth above on page
one (the “Restricted Stock”).


2.    Vesting and Forfeiture.


(a)    Restricted Period. The Restricted Stock shall be restricted during a
period (the “Restricted Period”) beginning on the Grant Date and expiring on the
date(s) that the Shares vest (the “Vesting Date(s)”). Subject to the forfeiture
and early vesting provisions referenced in Section 2(b) below, {INSERT ONE OF
THE FOLLOWING THREE VESTING ALTERNATIVES:


[the Vesting Dates are, for the first of four equal installments of the
Restricted Stock Shares, the six-month anniversary of the Grant Date (the
“Initial Vesting Date”), and for each of the remaining three installments of
such Shares, respectively, the first, second and third anniversaries of the
Initial Vesting Date.], OR


[the Vesting Date is the fourth anniversary of the Grant Date.], OR


[the Vesting Date(s) is/are __________SPECIFY ALTERNATIVE APPROVED FOR THIS
GRANT.]}


(b)    Termination of Service. During the Restricted Period, the Restricted
Stock may be subject to forfeiture or early vesting in connection with the
termination of the Restricted Stockholder’s service in accordance with the
provisions of Section 12.2(b) of the Plan.


3.    Delivery of Restricted Stock; Stockholder Rights. The Shares of Restricted
Stock will be issued and delivered to a book entry account maintained by the
Company’s transfer agent. Thereafter, subject to the forfeiture provisions
referenced in Section 2(b) above, the Restricted Stockholder shall be entitled
to the rights and privileges of a stockholder of the Company in respect to such
Shares of Restricted Stock,


--------------------------------------------------------------------------------


including the right to vote and receive dividends (subject to applicable tax
withholding obligations) during the Restricted Period on the same basis as all
other issued and outstanding Shares.


4.    Fair Market Value of Common Stock. The fair market value (“Fair Market
Value”) of a Share of Common Stock shall be determined for purposes of this
Agreement by reference to the closing price of a share of Common Stock as
reported by the New York Stock Exchange (or such other exchange on which the
Shares of Common Stock are primarily traded) for the Grant Date or Vesting Date,
as applicable, or if no prices are reported for that day, the last preceding day
on which such prices are reported (or, if for any reason no such price is
available, in such other manner as the Committee in its sole discretion may deem
appropriate to reflect the fair market value thereof).


5.    Withholding of Taxes.


(a)     The Restricted Stockholder acknowledges that the vesting of Restricted
Stock Shares will generally be a taxable event. The Company will instruct the
transfer agent to deduct from the Restricted Stockholder’s book entry account
whole Shares having a Fair Market Value equal to the amount determined by the
Company to satisfy any applicable minimum statutory withholding or other tax
obligations that may arise upon such vesting, and the Restricted Stockholder
shall remit to the Company in cash any and all applicable withholding taxes
resulting from fractional shares. The Company shall withhold from any dividends
paid during the Restricted Period only the amounts the Company is required to
withhold to satisfy any applicable tax withholding requirements with respect to
such dividends based on minimum statutory withholding rates for federal and
state tax purposes, including any payroll taxes.


(b)     The provisions of paragraph 5(a) will not apply if a Restricted
Stockholder chooses to make an Internal Revenue Code Section 83(b) election.
Upon such an election, the Restricted Stockholder shall remit to the company in
cash any and all taxes which the Company may be required to withhold with
respect to such election.


6.    No Assignment or Other Transfer. During the Restricted Period, neither
this Agreement, the Restricted Stock or any rights and privileges granted hereby
may be transferred, assigned, pledged or hypothecated in any way, whether by
operation of the law or otherwise, except by will or the laws of descent and
distribution. Without limiting the generality of the preceding sentence, no
rights or privileges granted hereby may be assigned or otherwise transferred
during the Restricted Period to the spouse or former spouse of the Restricted
Stockholder pursuant to any divorce proceedings, settlement or judgment. Any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of this
Agreement, the Restricted Stock or any other rights or privileges granted hereby
contrary to the provisions hereof shall be null and void and of no force or
effect.


    


7.    Certain Adjustments; Change in Control.


--------------------------------------------------------------------------------




(a)    The provisions of Articles 4.4 and 19.2 of the Plan relating to certain
adjustments in the case of stock splits, reorganizations, equity restructurings
and similar matters described therein are hereby incorporated in and made a part
of this Agreement. Any such adjustments shall be made by the Committee, whose
determination as to what adjustments shall be made, and the extent thereof,
shall be final, binding and conclusive. No fractional Shares of stock shall be
issued under the Plan on any such adjustment.


(b)    This award may be subject to termination or early vesting in connection
with a Change in Control in accordance with the provisions of Section 18.3 of
the Plan.


8.    Participation by Restricted Stockholder in Other Company Plans. Nothing
herein contained shall affect the right of the Restricted Stockholder to
participate in and receive benefits under and in accordance with the then
current provisions of any retirement plan or employee welfare benefit plan or
program of the Company or of any subsidiary or affiliate of the Company, subject
in each case, to the terms and conditions of any such plan or program.


9.    Not an Employment or Service Contract. Nothing herein contained shall be
construed as an agreement by the Company or any of its subsidiaries or
affiliates, expressed or implied, to employ or contract for the services of the
Restricted Stockholder, to restrict the right of the Company or any of its
subsidiaries or affiliates to discharge the Restricted Stockholder or cease
contracting for the Restricted Stockholder’s services or to modify, extend or
otherwise affect in any manner whatsoever, the terms of any employment agreement
or contract for services which may exist between the Restricted Stockholder and
the Company or any of its subsidiaries or affiliates.


10.    Agreement Subject to the Plan. The Restricted Stock hereby granted is
subject to, and the Company and the Restricted Stockholder agree to be bound by,
all of the terms and conditions of the Plan, as the same may be amended from
time to time hereafter in accordance with the terms thereof, but no such
amendment shall adversely affect the Restricted Stockholder's rights under this
Agreement without the prior written consent of the Restricted Stockholder. To
the extent that the terms or conditions of this Agreement conflict with the
terms or conditions of the Plan, the Plan shall govern.


11.    Arbitration. All disputes related to this Agreement or any Restricted
Stock granted hereunder, shall be submitted to binding arbitration with the
American Arbitration Association (“AAA”) pursuant to the AAA Employment
Arbitration Rules and Mediation Procedures (“AAA Rules”). A copy of the AAA
Rules is available to the Restricted Stockholder upon written request to the
Company’s Director of Human Resources at One East Wacker Drive, Chicago,
Illinois 60601 (or such other address as the Company may specify from time to
time), or may be obtained online at: www.adr.org.


To initiate arbitration, either party must file a Demand for Arbitration
(“Demand”) in the manner described in the AAA Rules. After a Demand has been
filed and served,


--------------------------------------------------------------------------------


either party may request that the dispute initially be mediated pursuant to the
AAA Rules. If mediation does not fully resolve the dispute, then the matter will
be subject to arbitration before a single arbitrator who shall have the power to
award any types of legal or equitable relief available in a court of competent
jurisdiction, including, but not limited to, attorneys’ fees and costs, to the
extent such relief is available under applicable law, and all defenses that
would be applicable in a court of competent jurisdiction shall be available. All
administrative costs of arbitration (including reimbursement of filing fees) and
the fees of the arbitrator will be paid by the Company.


12.    Execution. This Agreement has been executed and delivered as of the day
and year first above written at Chicago, Illinois, and the interpretation,
performance and enforcement of this Agreement shall be governed by the laws of
the State of Delaware without application of its conflicts of laws principles.


13.    Miscellaneous. This Agreement, together with the Plan, is the entire
agreement of the parties with respect to the Restricted Stock granted hereby and
may not be amended except in a writing signed by both Kemper Corporation and the
Restricted Stockholder.


<ADD THE NEXT SECTION FOR ALL GRANTS TO ALL EXECUTIVE OFFICERS OF THE COMPANY>


14.    Clawbacks. Notwithstanding the vesting terms or any other provision set
forth in this Agreement, the rights, payments, and benefits with respect to this
Award are subject to reduction, cancellation, forfeiture, or recoupment by the
Company if and to the extent required by applicable law, regulation of the
Securities and Exchange Commission, or rule or listing requirement of the New
York Stock Exchange (collectively “Applicable Requirements”) in connection with
an accounting restatement or under such other circumstances as specified in the
Applicable Requirements. Any action taken by the Company under this provision
shall be made pursuant to the Committee’s determination, which shall be final,
binding and conclusive.
<ADD THE NEXT SECTION FOR ALL GRANTS TO THE FOLLOWING OFFICERS OF THE COMPANY:
CEO; COO; PRESIDENT; AND VICE PRESIDENTS>


15.    Stock Holding Period. The Restricted Stockholder agrees to hold the
Restricted Stock Shares acquired hereunder for a minimum of twelve months
following their Vesting Date. This holding period shall not apply to Shares of
Restricted Stock withheld by the Company to settle tax liabilities related to
the Restricted Stock vesting.






